EXHIBIT SectionA: Additions Product Qty Unit Price Total NRC Selling Price Total MRC Selling Price Equinix Use None - $ - $ - $ - SECTION TOTAL: $ 0.00 $ 0.00 SectionB: Deletions Product Qty Serial Number Unit Price Total MRC Selling Price Bill To Stop Date None - $ - $ - SECTION TOTAL: $ 0.00 SectionC: Continuing Services-Price Change Product Qty Serial Number Current Price New Price Date of Price Change None - $ - $ - SectionD: Continuing Services Product Qty Serial Number Unit Price Total MRC Selling Price Equinix Use Private Cage – CAG10002 1 $ 33,600.00 $ 33,600.00 Cabinet-Eq 4 kVA – CAB10001 16 $ 0.00 $ 0.00 208V AC Power – Primary 20A – POW10009 10 $ 520.00 $ 5,200.00 208V AC Power – Redundant 20A – POW10010 10 $ 260.00 $ 2,600.00 208V AC Power3P – Primary 30A – POW10045 4 $ 1,349.00 $ 5,396.00 208V AC Power 3P – Redundant 30A – POW10046 4 $ 777.00 $ 3,108.00 Demarcation Rack – CAB00134 1 $ 0.00 $ 0.00 Intra-Customer Cross Connect – CC90011 4 $ 0.00 $ 0.00 Cross Connect Fiber – Multi Mode – CC10001 2 $ 275.00 $ 550.00 SECTION TOTAL: $ 50,454.00 NOTE: Information in this document marked with “[*****]” has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. TERMS AND CONDITIONS SOW Introduction This Statement of Work (the "SOW") is between Equinix Operating Co., Inc. (Equinix, Inc. if the SOW is for Services delivered in Equinix's Newark or Secaucus IBX Centers; (in either case, "Equinix") and the customer identified above ("Customer"), who wishes to order the products or services listed above (each a "Service"), each of which will be delivered at the IBX Center designated above. This SOW will be of no force or effect unless (a) it is executed by both parties, and (b) Customer and Equinix have entered into an MSA (under which this SOW is executed) that is currently in effect as of the SOW Effective Date. If the MSA references "Sales Orders" this SOW is a Sales Order for purposes of the MSA. THIS
